DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,360,743.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to the same general invention of receiving an encrypted data and an encrypted key, generating a randomized matrix, dispersing the encrypted data based on the randomized matrix and resulting in fragmented/fractured data, and dispersing the encryption key based on the randomized matrix and the fractured/fragmented encrypted data.  The difference between the two is one is “fragmented” and one is “fractured”.  These are merely various terms that mean dividing the data, and are both within the purview of the skilled artisan.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection were overcome.
The following is an examiner’s statement of reasons for allowance:  The closest prior art is:
Udupi et al. (US 2016/0103695) which teaches: To represent distribution of keys as part of the cost, a key distribution matrix D can be defined. FIG. 5 shows a key distribution matrix D, according to some embodiments of the disclosure. An entry in the matrix D, D_ij, represents the number of values for Key KJ generated by VM V_i. In this example, for the non-Mapper VM variables (the additional VMs to be generated), the corresponding values of keys are zeros - see [0060].
Zachos (US 2013/0173751) which teaches: The protocol adapter according to claim 32, wherein said channel matrix tool divides data received from said plurality of input channels, and distributes parts of said data to each of said plurality of output channels - see claim 34.
Seo et al. (US 2012/0314567) which teaches: The weight matrix W functions to properly distribute pieces of transmission information into respective antennas according to transmission channel conditions. Assuming that the transmission signal vector is x, the transmission signal vector can be represented by the following equation - see [0071].
Tsai et al. (US 2012/0005165) which teaches: The data backup method also includes receiving a backup request requesting backing up the original data from the user of the host storage server; dividing the original data into a plurality of data segments according to a segment size; calculating a redundancy corresponding to each of the data segments according to a minimum survival rate and the number of the peer storage servers; and generating a plurality of data segment copies corresponding to the data segments according to the number of the data segments, the number of the peer storage servers and the redundancy. The data backup method further includes distributing the data segment copies corresponding to the data segments to the peer storage servers; generating a metadata having a segment distribution matrix according to a distribution result; and transmitting the data segment copies to the peer storage servers from the host storage server according to the metadata - see [0009].
Kambayashi et al. (US 2009/0316897) which teaches: An example of a technique used for individualizing distributed data for each of the nodes during a P2P distributing process is a method that was invented by Marking and is disclosed in U.S. Pat. No. 7,165,050. According to this method, the distributed data is divided into pieces, and an encrypting process is performed thereon by using a matrix of keys, so that encrypted pieces are generated. As a result, a piece group that is made up of the encrypted pieces that have been encrypted in the manner of a matrix is generated. The generated piece group is distributed via a P2P network. One of the nodes that are connected to the P2P network obtains, for each of the pieces, one of the plurality of encrypted pieces that have been encrypted in the manner of the matrix. As a result, the combination of encrypted pieces obtained by encrypting the pieces that constitute the distributed data is statistically expected to be unique for each of the nodes - see [0007].
Naruta et al. (US 2004/0133862) which teaches: The method comprises the steps of calculating S parameter data of a scattering matrix from measured transparent and reflection data at a high frequency region with the MOSFET regarded as a two-terminal pair circuit, of converting the S parameter data of the scattering matrix into Y parameter data of an admittance matrix, and of calculating the capacitance parameters in the equivalent circuit model so as to fit for the Y parameter data - see [0016]
However, the prior art does not teach or suggest the claims as a whole, including dispersing the encrypted data based on the randomized matrix resulting in fractured encrypted data and dispersing the encryption key based on the randomized matrix and the fractured encrypted data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495